DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.
Summary of Claims
Claims 1 – 19 are currently pending and have been examined. 
Claim 20 has been withdrawn. 
Response to Arguments
35 U.S.C. § 101
Applicant's arguments filed 5/2/2022 with respect to claim rejection under 35 U.S.C. §101 have been fully considered but they are not persuasive. Applicant states on pages The claims at hand are distinguishable from these examples in that the claims involve an improvement to a business process, namely detecting and correcting anomalies related to item prices or other related other values. Applicant argues on page 18 that the patent in practice is significantly more than the abstract idea itself. Examiner disagrees as the substance of the claims involve receiving business transaction data that identifies a value, applying rules to determine a value, then updating the value based on a set of weighted rules and a number of violations or maintaining the value. While the claim recites applying a machine learning model, this limitation does not impose a meaningful limitation on the abstract idea. Similarly applying a coefficient to the value, or basing the value update on a number of rule violations does not impose a significant limitation on the abstract idea or provide an inventive concept that is significantly more than the abstract idea involving the method of organizing human activity, similar to fundamental economic practices or principals such as the example of price optimization. MPEP 2106.04 II (A).  
The amended claims fail to overcome the rejection as the majority of the newly recited limitations further narrow the abstract idea. While the limitation reciting a database communicatively coupled to the computing device contains an additional element, the limitation does not impose a meaningful limitation on the abstract idea or an inventive concept that amounts to significantly more than the abstract idea. 
35 U.S.C. § 103
Applicant’s arguments with respect to claims 1- 19 under 35 U.S.C.  103, particularly regarding the newly added limitation “updating the first value based on a corresponding weighted rule value and a number of rule violations” has been considered, but are unpersuasive.  Applicant cites Girotto, col. 2, 1. 66 – col 3, 1. 3. to argue that Girotto does not teach the newly added limitation “updating the first value based on a corresponding weighted rule value and a number of rule violations”. However, Girotto col.7, l. 37 – 67 and col. 8, l. 1 – 51, which discloses updating prices based upon hierarchical business rules of varying priorities and a rule compliance check process for violation of a number of potential rule violations (line rule, size rule, and brand rule) teaches the newly added limitation.  
Applicant’s arguments with respect to claims 1- 19 under 35 U.S.C.  103, particularly regarding the newly added limitation, “updating the first value by applying a first coefficient to the first value; update the second value by applying a second coefficient to the second value”   have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding the newly added limitation, “updating the first value by applying a first coefficient to the first value; update the second value by applying a second coefficient to the second value” the new ground of rejection does not rely on any reference applied in the prior rejection of record. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claim 1:
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Step 2A, Prong 1: The claim recites as a whole a mental process because the claim recites:
Receive transaction data identifying an item and a price of an item.
Obtain a set of rules stored in the database;
Determine a first value based on applying the set of rules to the item and the item value, the first value being determined by, for each rule of the set of rules; 
Determining a violation of the corresponding rule;
In response to the violation of the rule occurring, updating the first value based on a corresponding weighted rule value and a number of rule violations; and in response to the violation of the rule indicating a lack of violation, maintaining the first value; 
Determine a second value based on applying a model to the item, the price of the item, and the first value.
Update the first value by applying a first coefficient to the first value; 
Update the second value by applying a second coefficient to the second value;
Determine a third value based on the updated first value and the updated second value.
Determine, based on the third value, whether the item value is an anomaly.
Transmit an indication that the item value is an anomaly.
This recites a mental process as well as fundamental economic principles or practices similar to price optimization. As disclosed in the specification, the values referred to in the claim relate to item prices or costs and the claims are directed to a system to help a retailer ( a commercial entity) identify price and cost anomalies based on transactional data. Specification, [0003] – [0006].  Claim 1 recites obtaining this transaction data identifying an [sales] item and item value (such as price or cost), and then obtaining rules to determine whether to update the price or cost, and if updating the price or cost then doing so based on a weighted rule and number of violations and by applying a coefficient.   The mere nominal recitation of a system, a database, a computing device communicatively coupled to the database, and a machine learning model does not negate the abstract idea recited. Thus, the claim recites an abstract idea. 
	Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Additional elements recited in the claim are:
A system.
a database.
A computing device communicatively coupled to the database..
A machine learning model.
These devices are recited at a high level of generality, and merely automate the steps recited above. In the case of the machine learning model, Applicant’s specification paragraph 0036 describes the machine learning model at a high level of generality and with techniques known in the art, disclosing “The machine learning model may be based on isolation forests, clustering, bayesian techniques, or boosted trees, for example.” Each of the additional limitations individually is no more than mere instructions to apply the exception using a generic computer component. Further, when considered in combination, the combination of these additional elements is no more than mere instructions to apply the exception using generic computer components.
Applicant discloses in the specification the improvement and solution provided by the claimed invention, “As a result, the embodiments may allow a retailer to correct item pricing and cost anomalies, thereby increasing the profitability of those items when sold.” Notwithstanding application of the claimed invention by  the computing device, electronic database, and machine learning model, the claimed solution and benefit would still exist if the technique were applied outside of a computer system.
 Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements mentioned above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible

Regarding dependent claims 2-10:
	Step 2A, Prong 1: These claims recited the same judicial exception as claim 1. 
Step 2A, Prong 2: Additional elements recited in the claims are:
A web server of claim 10.
These devices are recited at a high level of generality. In the case of the machine learning model, Applicant’s specification paragraph 0036 describes the machine learning model at a high level of generality and with techniques known in the art, disclosing “The machine learning model may be based on isolation forests, clustering, bayesian techniques, or boosted trees, for example.” Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements mentioned above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.
Regarding claim 11:
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Step 2A, Prong 1: The claim recites as a whole a mental process and commercial interactions, methods of managing human interactions, and fundamental economic principles or practices  because the claim recites:
Receiving transaction data identifying an item and a price of an item.
Obtaining a set of rules 
Determining a first value based on applying the set of rules to the item and the item value, the first value being determined by, for each rule of the set of rules: 
Determining a violation of the corresponding rule; 
In response to the violation of the rule occurring, updating the first value based on a corresponding weighted rule value and a number of rule violations; and in response to the violation of the rule indicating a lack of violation, maintaining the first value; .
Determining a second value based on applying a model to the item, the price of the item, and the first value.
Updating the first value by applying a first coefficient to the first value; 
Updating the second value by applying a second coefficient to the second value; 
Determining a third value based on the updated first value and the updated second value.
Determining, based on the third value, whether the price of the item is an anomaly.
Transmitting an indication that the price of the item is an anomaly.
This claim recites a mental process as well as commercial interactions, and fundamental economic principles or practices. Thus, the claim recites an abstract idea. 
	Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Additional elements recited in the claim are:
A machine learning model.
database
These devices are recited at a high level of generality, and merely automate the steps recited above. In the case of the machine learning model, Applicant’s specification paragraph 0036 describes the machine learning model at a high level of generality and with techniques known in the art, disclosing “The machine learning model may be based on isolation forests, clustering, bayesian techniques, or boosted trees, for example.” In the case of the database, the plain meaning of a  database is “an organized collection of structured information, or data”.  While databases are typically on a computer, the database in the claim is not recited as existing within a computer system. However, even if the claim were amended to recite a “computer-implemented method” or “electronic database”, the database and the machine learning model, alone, and in combination, are recited in such a way that amounts to generic computer implementation of the abstract idea.  Individually and in combination, the claim recites applying the abstract idea of updating values such as commercial item prices or cost from transactional data, in response to identifying a rule violation, and by applying rules stored in a database by applying a generic machine learning model.  
The machine learning model and database does not impose a meaningful limitation on the overall abstract idea that is claimed.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements mentioned above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible

Regarding dependent claims 12-19:
	Step 2A, Prong 1: These claims recited the same judicial exception as claim 11. 
Step 2A, Prong 2: These claims do not recite additional elements. Accordingly, the claims do not recite additional elements that integrate the judicial exception into a practical application.
	Step 2B: These claims do not recite additional elements. Accordingly, the claims do not recite additional elements that amount to significantly more than the judicial exception and are not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 11-16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 20120221448) in view of Girotto (US 6,851,604), and further in view of Zhou (US 20210089944), further in view of US 20140379422 (Chapman).
Regarding claim 1:
Evans teaches:
A system. Evans abstract mentions “Methods, systems and computer-readable medium for enabling an information technology system to detect pricing anomalies and present detected anomalous pricing to a human operator.”
A database. Evans paragraph 0040 mentions a database and fig. 1 mentions a database server. 
A computing device communicatively coupled to the database. Evans paragraph 0040 mentions “The computer 200 includes a central processing unit 202 (hereinafter "CPU")…CPU within client system …database server…cpu bidirectionally communicatively coupled to system memory” See, also, Fig. 1. 
Receive transaction data identifying an item and item value. Evans paragraph 0047 mentions “…receives invoicing data from the client system 4 in step 3.0. The invoicing data includes a customer identifier CUSTOMER.ID, one or more part numbers PN.1-PN.N with associated quantities, and unit prices for each part number PN.1/PN.N.”
Obtain a set of rules stored in the database  Evans paragraph 0039 mentions database server comprises electronic memories that maintain databases containing algorithms and software for generating price ranges. See also paragraphs 0043, 0045, 0047.
Determine a first value based on applying a set of rules to the item and the item value,. Evans paragraph 0055 mentions “…when the invoicing system 6 determines in step 4.6 that the unit price of step 4.2 falls within the price range selected in step 4.4, the invoicing system 6 proceeds to step 4.10 and generates a customer history price range having a high value VH and a low value VL…” Evans paragraph 0048 mentions “…a price range for an exemplary first part number PN.1 may be generated by selecting preferably eight or more recorded prices of sale or offer for sale of a same first part number PN.1. The eight or more recorded prices related to the first part number PN.1 are used to compute a mean (i.e. first value) ({tilde over (X)}) and a standard deviation (S). An acceptable price range is then set as being a range plus or minus from the mean {tilde over (X)}.” 
The first value being determined by, for each rule of the set of rules determining a violation of the corresponding rule Evans paragraphs 0049- 0051, and 0062 teaches determining if a price is outside of customer historical range or industry range. See also Fig. 2. 
In response to the violation of the rule indicating a lack of violation, maintaining the first value.  Evans, Fig. 3 shows that when sales price is within range, invoice is generated and transmitted 
Determine a second value based on applying a model to the item, the item value, and the first value. Evans paragraph 0048 mentions “An acceptable price range is then set as being a range plus or minus from the mean {tilde over (X)}. For example, an expected price range may be defined within a value range defined between a low value VL (i.e. second value) stored in an exemplary first price range record P.RANGE.1 and set at a value of {tilde over (X)}-(kS). The high value VH of the same exemplary price range record P.RANGE.1 may be set equal to the sum of {tilde over (X)}+(kS)…”
Determine a third value based on the first value and the second value. Evans paragraph 0057 mentions “…when the invoicing system 6 determines in step 4.12 that the unit price of step 4.2 falls within the customer history price range generated in step 4.10 from the customer records CUS.REC.1-CUS.REC.N that reference the same customer associated with the customer identifier CUSTOMER.ID of step 4.2, the invoicing system 6 proceeds from step 4.12 to step 4.14 and generates an industry price range (i.e. third value would be the mean used in the calculation of the industry price range) derived from a plurality of invoices…”
Determine, based on the third value, whether the item value is an anomaly. Evans paragraph 0058 mentions “The unit price of step 4.2 is then compared in step 4.16 with the industry price range of step 4.10, wherein when the invoicing system 6 determines that the unit price assigned to the part number in the invoice record INV.REC.1-INV.REC.N falls outside of the industry price range generated in step 4.14, the invoicing system 6 proceeds on to execute step 4.8, whereupon the invoicing system 6 returns to step 3.8 and reports the anomalous pricing finding to one or more users.”
Transmit an indication that the item value is an anomaly. Evans paragraph 0056 mentions “…and reports the anomalous pricing finding to one or more users.”
Evans does not teach, but Girotto teaches:
In response to the violation of the rule occurring, updating the first value based on a corresponding weighted rule value and a number of violations Girotto, col. 4. Lines 32 – 48 discusses determining if a price update is necessitated based on applying a set of rules (Col. 2. Lines 36 – Col. 3 line 3. ) including hierarchical (higher priority and lower priority) rules which carry different weights. See also Figs. 2 and 3. 
See also, col. 7, l. 37 – 67 and col. 8, l. 1 – 51 which describes the process of applying business rule hierarchies and discloses receiving data regarding product d and the cost of product d from stores, determining that a cost of product d increased sufficiently to be considered a trigger (violation) because it increased more than a threshold, performing actions relating to the trigger, such actions specified in a trigger- rule matrix, determining that increase in cost of product d requires increase in price of product d. As a result, action performed to increase the price (value) of product d. Furthermore, the reference describes a rule compliance process of determining whether a value violates one or more hierarchical (weighted) business rules. A determination is made whether a particular rule requires a change in price. When rule requires a price change, then price of the product is increased to comply with the rule. The reference describes this process for rules of various weights including, line rules, size rules, and brand rules. Therefore the value is updated based on whether 1, 2, or 3 of the (line, size, and brand) rules are violated, requiring an update to the value.  If compliance measures of one or each of the rules is unaffected then the process of updating the value stops. Therefore, the value is being updated based on a number of violations. 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the teaching of obtaining a rule to determine a value of Evans to the teaching of to update a value based on a set of hierarchical rules in response to a rule violation occurring of Girotto in order to allow stores to update their prices on a periodic basis. (Col. 4 line 50.) By updating values according to hierarchical rules to bring rules into compliance the system of Girotto reduces the extent of infeasibility wile changing as few prices as possible. Col. 4 line 6- 7.
Evans and Girotto does not, but Zhou teaches:
Determine a value based on applying a machine learning model. Zhou paragraph 0042 mentions “As shown by reference number 124, the forecast analysis platform may generate an additional forecast (i.e. value) (e.g., concerning the particular parameter) using the at least one machine learning model.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans in view of Girotto to incorporate the teachings of Zhou. Evans and Zhou both involve analyzing historical transaction data using models. Incorporating the teachings of Zhou would provide a more intelligent analysis by incorporating a machine learning model (as suggested by Zhou paragraph 0002).
Evans in view of Girotto, further in view of Zhou does not teach; however, Chapman, which claims an invention for inventory pricing based on price elasticity demand from movement trends, teaches
Updating the first value by applying a first value coefficient and updating the second value by applying a second value coefficient.  
See, [ 0040] ;[ 0042]; [0043]; [0044]; [0046]; and [0047] which describes updating a first item price (first value) by applying a 10% adjustment percentage (first value coefficient) for items classified with a numerical grow rate at a percentage greater than or equal to an upper threshold and updating a second  price (second value) by applying a -5% price adjustment (second value coefficient) to items classified with a numerical growth rate at a percentage less than or equal to a lower threshold. 
	It would have been obvious to one of ordinary skill in the art to combine the technique of updating a first item value and second item value, based on a first and second coefficient respectively, of Chapman, which is in the same field or endeavor of providing revised price values and describes receiving transaction data and item value and obtaining rules to update the values of items, (see [0012]), to the system and method as taught by the combination of Evans, Girotto, and Zhou as it is advantageous to “ utilize data already available to seller including movement trends and historical sales figures on a per sku basis to have price strategy that is dynamic and adjusted to the market. See, Chapman [0010] – [0011]. 
Regarding claim 2:
Evans in view of Girotto in view of Zhou in view of Chapman teaches all the limitations of claim 1 (shown above).
Evans also teaches:
Wherein determining the first value based on applying the set of rules to the item and the item value comprises: obtaining historical value data identifying historical values for the item. Evans 0050 mentions “By illustration, consider a price range that is calculated for a first part number PN.1 wherein the first part number PN.1 is associated with price values 46, 48, 38, 45, 47, 44, 45, 43, and 44. These price values, as associated with the first part number PN.1. may be harvested (i.e. obtaining historical price data) from, one or more invoices INV.1-INV.N, invoice records INV.REC.1-INV.REC.N, price records PR.REC.1-PR.REC.N, part number records PN.REC.1-PN.REC.N, price list records LIST.REC.1-LIST.REC.N, and/or customer records CUS.REC.1-CUS.REC.N.” The first rule here is creating the price range based on mean of the historical data.
Applying a first rule of the set of rules to the item value and the historical value data for the item. Evans paragraph 0048 mentions “…a price range for an exemplary first part number PN.1 may be generated by selecting preferably eight or more recorded prices of sale or offer for sale of a same first part number PN.1. The eight or more recorded prices related to the first part number PN.1 are used to compute a mean (i.e. first value) ({tilde over (X)}) and a standard deviation (S). An acceptable price range is then set as being a range plus or minus from the mean {tilde over (X)}.”
Evans also teaches determining the first value based on application of the first rule. Evans paragraph 0048 mentions “…a price range for an exemplary first part number PN.1 may be generated by selecting preferably eight or more recorded prices of sale or offer for sale of a same first part number PN.1. The eight or more recorded prices related to the first part number PN.1 are used to compute a mean (i.e. first value) ({tilde over (X)}) and a standard deviation (S). An acceptable price range is then set as being a range plus or minus from the mean {tilde over (X)}.” But does not teach updating the value based on application of the rule. Girotto teaches this: col. 4. Lines 32 – 48. See citation and relevant discussion of Girotto of claim 1. See also rationale to combine of claim 1. 
Regarding claim 3:
Evans in view of Girotto, in view of Zhou in view of Chapman teaches all the limitations of claim 2 (shown above).
Evans also teaches wherein applying the first rule comprises comparing  the item value to an average of the historical values for the item. Evans paragraph 0055 mentions “…when the invoicing system 6 determines in step 4.6 that the unit price of step 4.2 falls within the price range selected in step 4.4, the invoicing system 6 proceeds to step 4.10 and generates a customer history price range having a high value VH and a low value VL…” Evans paragraph 0048 mentions “…a price range for an exemplary first part number PN.1 may be generated by selecting preferably eight or more recorded prices of sale or offer for sale of a same first part number PN.1. The eight or more recorded prices related to the first part number PN.1 are used to compute a mean (i.e. first value) ({tilde over (X)}) and a standard deviation (S). An acceptable price range is then set as being a range plus or minus from the mean {tilde over (X)}.”
Regarding claim 4:
Evans in view of Girotto in view of  Zhou  in view of Chapman teaches all the limitations of claim 1 (shown above)
Evans also teaches first historical transaction data identifying a first plurality of purchase orders, wherein each purchase order includes at least one item and a corresponding value. Evans 0050 mentions “By illustration, consider a price range that is calculated for a first part number PN.1 (i.e. item) wherein the first part number PN.1 is associated with price values 46, 48, 38, 45, 47, 44, 45, 43, and 44 (i.e. corresponding price). These price values, as associated with the first part number PN.1. may be harvested from, one or more invoices INV.1-INV.N (i.e. purchase orders), invoice records INV.REC.1-INV.REC.N, price records PR.REC.1-PR.REC.N, part number records PN.REC.1-PN.REC.N, price list records LIST.REC.1-LIST.REC.N, and/or customer records CUS.REC.1-CUS.REC.N.” 
Evans does not, but Zhou teaches wherein the computing device is configured to train the machine learning model with data. Zhou paragraph 0021 mentions “In some implementations, the forecast analysis platform may train a machine learning model, of the one or more machine learning models, using the historical data (e.g., the historical transaction data and/or the historical data concerning the one or more parameters) obtained by the forecast analysis platform from the server device.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans to incorporate the teachings of Zhou. Evans and Zhou both involve analyzing historical transaction data using models. Incorporating the teachings of Zhou would provide a more intelligent analysis by incorporating a machine learning model. 
Regarding claim 5:
Evans in view of Girotto, in view of  Zhou in view of Chapman teaches all the limitations of claim 4 (shown above)
Evans also teaches wherein the first plurality of purchase orders were made over a first predetermined period of time. Evans paragraph 0008 mentions “…the price range is derived from (a.) pricing data observed within a set time period…”
Regarding claim 6:
Evans in view of Girotto, in view of Zhou in view of Chapman teaches all the limitations of claim 5 (shown above).
Evans teaches a second plurality of purchase orders. Evans paragraph 0057 mentions “…customer history price range generated in step 4.10 from the customer records (i.e. second plurality of purchase orders)…”
Evans does not, but Zhou teaches:
Detect that a second period of time has passed. Zhou paragraph 0021 mentions “For example, the forecast analysis platform may divide the historical data into a first portion of historical data and a second portion of historical data. The first portion of historical data may be associated with a first period of time (also referred to herein as a first time parameter) and the second portion may be associated with a second period of time (also referred to herein as a second time parameter) that occurs after the first period of time (e.g., the first period of time may be associated with a 2 year period of time and the second period of time may be associated with a 1 year period of time that occurs after the first period of time).
When the second period of time has passed, obtain second historical transaction data made over a second predetermined period of time. Zhou paragraph 0015 mentions “In some implementations, the forecast analysis platform may obtain historical data from the server device.” Zhou paragraph 0021 mentions “The first portion of historical data may be associated with a first period of time (also referred to herein as a first time parameter) and the second portion may be associated with a second period of time (also referred to herein as a second time parameter) that occurs after the first period of time (e.g., the first period of time may be associated with a 2 year period of time and the second period of time may be associated with a 1 year period of time that occurs after the first period of time).”
Retrain the machine learning model with the second historical transaction data. Zhou paragraph 0041 mentions “In some implementations, the forecast analysis platform may retrain and/or update the at least one machine learning model. For example, the forecast analysis platform may retrain and/or update the at least one machine learning model using the second portion of historical data.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans to incorporate the teachings of Zhou. Evans and Zhou both involve analyzing historical transaction data using models. Incorporating the teachings of Zhou would provide a more intelligent analysis by incorporating a machine learning model (as suggested by Zhou paragraph 0002).
Regarding claim 9:
Evans in view of Girotto, in view of Zhou, in view of Chapman, teaches all the limitations of claim 1 (shown above).
Evans also teaches:
Wherein determining, based on the third value, whether the item value is an anomaly includes: determining whether the third value is beyond a threshold. Evans paragraph 0058 mentions “The unit price of step 4.2 is then compared in step 4.16 with the industry price range of step 4.10, wherein when the invoicing system 6 determines that the unit price assigned to the part number in the invoice record INV.REC.1-INV.REC.N falls outside of the industry price range generated in step 4.14, the invoicing system 6 proceeds on to execute step 4.8, whereupon the invoicing system 6 returns to step 3.8 and reports the anomalous pricing finding to one or more users.” Since the third value is the mean used to generate the industry price range, the price being outside of the price range means that the price falls beyond the upper or lower limit (i.e. threshold) from the mean (i.e. third value).
Determining the item value is an anomaly when the third value is beyond the threshold. Evans paragraph 0058 mentions “The unit price of step 4.2 is then compared in step 4.16 with the industry price range of step 4.10, wherein when the invoicing system 6 determines that the unit price assigned to the part number in the invoice record INV.REC.1-INV.REC.N falls outside of the industry price range generated in step 4.14, the invoicing system 6 proceeds on to execute step 4.8, whereupon the invoicing system 6 returns to step 3.8 and reports the anomalous pricing finding to one or more users.” Since the third value is the mean used to generate the industry price range, the price being outside of the price range means that the price falls beyond the upper or lower limit (i.e. threshold) from the mean (i.e. third value).
Regarding claim 11:
Claim 11, which is directed to a method, recites limitations that are parallel in nature to claim 1, which is directed to a system. Evans in view of Girottoa in view of Zhou in view of Chapman teaches the limitations of claim 11 (see relevant rejection of claim 1).
Regarding claim 12:
Claim 12, which is directed to a method, recites limitations that are parallel in nature to claim 2, which is directed to a system.  The combination of Evans in view of Girotto, further in view of Zhou, further in view of Chapman teaches the limitations of claim 12 (see relevant rejection of claim 2).
Regarding claim 13:
Claim 13, which is directed to a method, recites limitations that are parallel in nature to claim 3, which is directed to a system. Evans in view of Girotto in view of Zhou, further in view of Chapman teaches the limitations of claim 13 (see relevant rejection of claim 3).
Regarding claim 14:
Claim 14, which is directed to a method, recites limitations that are parallel in nature to claim 4, which is directed to a system. Evans in view of Girotto in view of Zhou, further in view of Chapman teaches the limitations of claim 14 (see relevant rejection of claim 4).
Regarding claim 15:
Claim 15, which is directed to a method, recites limitations that are parallel in nature to claim 5, which is directed to a system. Evans in view of Girotto, in view of Zhou, further in view of Chapman, teaches the limitations of claim 15 (see relevant rejection of claim 5).
Regarding claim 16:
Claim 16, which is directed to a method, recites limitations that are parallel in nature to claim 6, which is directed to a system. Evans in view of Girotto, in view of Zhou in view of Chapman teaches the limitations of claim 16 (see relevant rejection of claim 6).
Regarding claim 19:
Claim 19, which is directed to a method, recites limitations that are parallel in nature to claim 9, which is directed to a system. Evans in view of Girotto, in view of Zhou, further in view of Chapman, teaches the limitations of claim 19 (see relevant rejection of claim 9).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Girotto, further in view of Zhou, further in view of Chapman in further view of Veach (US 7,349,876).
Regarding claim 7:
Evans in view of Girotto, in view of Zhou, in view of Chapman, teaches all the limitations of claim 1 (shown above).
Evans does not, but Veach teaches:
Determining a first weighted value based on applying a first weight to the first value. Veach column 8, lines 52-54 mentions “The historical prices can be combined using an average, weighted average, order statistic, or various other functions, etc.” In the calculation of a weighted average, multiplying a price by its corresponding weight would determine a first weighted value.
Determining a second weight value based on applying a second weight to the second value. Veach column 8, lines 52-54 mentions “The historical prices can be combined using an average, weighted average, order statistic, or various other functions, etc.” In the calculation of a weighted average, multiplying a price other than the first by its corresponding weight would determine a second weighted value. 
Determining the third value based on the first weighted value and the second weighted value. Veach column 8, lines 52-54 mentions “The historical prices can be combined using an average, weighted average (i.e. third value), order statistic, or various other functions, etc.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans in view of Zhou to incorporate the teachings of Veach. Doing so would give greater confidence to the user that the system will detect anomalies because both a rule-based and machine learning model have been incorporated.
Regarding claim 17:
Claim 17, which is directed to a method, is parallel in nature to claim 7, which is directed to a system. Evans in view of Girotto, in view of Zhou, further in view of Chapman, and in further view of Veach teaches the limitations of claim 17 (see relevant rejection of claim 7).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Girotto, further in view of Zhou, further in view of Chapman, in further view of Fukuda (US 6,546,300).
Regarding claim 8:
Evans in view of Girotto, in view of Zhou in view of Chapman, teaches all the limitations of claim 1 (shown above).
Evans teaches determining the first value based on the comparison. Evans paragraph 0055 mentions “…when the invoicing system 6 determines in step 4.6 that the unit price of step 4.2 falls within the price range selected in step 4.4, the invoicing system 6 proceeds to step 4.10 and generates a customer history price range having a high value VH and a low value VL…” Evans paragraph 0048 mentions “…a price range for an exemplary first part number PN.1 may be generated by selecting preferably eight or more recorded prices of sale or offer for sale of a same first part number PN.1. The eight or more recorded prices related to the first part number PN.1 are used to compute a mean (i.e. determine the first value based on the comparison) ({tilde over (X)}) and a standard deviation (S). An acceptable price range is then set as being a range plus or minus from the mean {tilde over (X)}.” Determining a mean is a comparison of the values used because the mean depends on the similarity or difference in the values. 
Evans does not teach; however Girotto teaches updating the value. Girotto col 2. Lines 28 – 34 col. 4 lines 32 – 36. See relevant rationale to combine provided with respect to claim 1. 
Evans does not, but Fukuda teaches:
Obtaining a first delivery amount of the item during a first period of time. Fukuda column 7, lines 7-11 mentions “In addition, the process control computer 24 can calculate the delivery quantity in each of the manufacturing lines every day, every week or every month by counting the number of the delivered products.”
Obtaining second delivery amounts of the item during a plurality of second periods of time; comparing the first delivery amount to the second delivery amounts. Fukuda column 7, lines 7-11 mentions “In addition, the process control computer 24 can calculate the delivery quantity in each of the manufacturing lines every day, every week or every month by counting the number of the delivered products.” The paragraph immediately following mentions “FIG. 5 is a graph showing an example of the relationships between the delivered quantity and the date and time in the manufacturing line n and between the mean term of works and the date and time.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans in view of Zhou to incorporate the teachings of Fukuda. Doing so would allow the user to be more confident in their knowledge of demand because historical delivery data has been incorporated into the calculation.
Regarding claim 18:
Claim 18, which is directed to a method recites limitations parallel in nature to those of claim 8, which is directed to a system. Evans in view of Girotto, in view of Zhou and in further view of Fukuda teaches all the limitations of claim 18 (see relevant rejection of claim 8).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Girotto, further in view of Zhou, in view of Chapman in further view of Ho (US 20090012843).
Regarding claim 10:
Evans in view of Girotto, in view of Zhou in view of Chapman, teaches all the limitations of claim 1 (shown above).
Evans also teaches:
Wherein the computing device transmits the indication that the item value is an anomaly. (See relevant rejection of claim 1)
In response to the indication, billing is disabled. Evans paragraph 0006 mentions “When anomalous pricing is detected, the invoicing process is halted…”
Evans does not, but Ho teaches:
Comprising a web server. Ho paragraph 0018 mentions “In order to solve the problem above, the present invention can also count the orders linked from a specific Uniform Resource Locator (URL) to a shopping website to buy a certain product during a predetermined duration according to a URL log of a web server, and decide if the orders are abnormal orders due to a price publishing error, and stop the sale of the product.” 
In response to the indication, the web server is configured to disable purchases of the item on a website. Ho paragraph 0018 mentions “In order to solve the problem above, the present invention can also count the orders linked from a specific Uniform Resource Locator (URL) to a shopping website to buy a certain product during a predetermined duration according to a URL log of a web server, and decide if the orders are abnormal orders due to a price publishing error, and stop the sale of the product.” See Ho Figure 1, step 104, mentioning “Deny the ordering of the certain product when the number of the orders of the certain product exceeds a predetermined value during the predetermined duration.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans in view of Zhou to incorporate the teachings of Ho. Ho paragraph 0017 mentions “Through the process 10, when a certain product is sold massively during the predetermined duration, the present invention can deny the ordering of the product before the purchase contract is completed. In this way, if the price is published incorrectly, the order denying method of the present invention can reduce the loss of the shopping website, and without completing the purchase contract, the shopping website will not be legally responsible.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-20200219042-A1, Gaurav; Prashant
US-20150112768-A1, Klooster; Craig
US-8463639-B2, Davis; Scott M. 
US- 10402841-B2, Radhakrishnan; Mina
US-20210073894-A1, Singh; Jasjit
US-10459827-B1, Aghdaie; Navid





Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389. The examiner can normally be reached Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.Y./Examiner, Art Unit 3628                                                                                                                                                                                                        /EMMETT K. WALSH/Primary Examiner, Art Unit 3628